
	
		I
		113th CONGRESS
		2d Session
		H. R. 4815
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2014
			Ms. Brownley of California introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to provide career education pathways in
			 manufacturing.
	
	
		1.Short titleThis Act may be cited as the American Manufacturing Jobs for Students Act.
		2.Career education pathwaysSection 5421 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7245) is amended—
			(1)in subsection (a)(2)—
				(A)by striking and at the end of subparagraph (B);
				(B)by striking the period at the end of subparagraph (C) and inserting ; and; and
				(C)by adding at the end the following:
					
						(D)significantly engage students, in a coordinated effort with local manufacturing employers,
			 teachers, students, and parents, to promote careers in the manufacturing
			 field.; and
				(2)in subsection (c)(2)—
				(A)by striking and at the end of subparagraph (K);
				(B)by striking the period at the end of subparagraph (L) and inserting ; and; and
				(C)by adding at the end the following:
					
						(M)provide students in grades 7 through 12 with—
							(i)information on career and educational pathways leading to jobs and career opportunities in the
			 labor markets of the geographic area of the local educational agency of
			 the school, particularly in the manufacturing field; and
							(ii)opportunities for interaction with employers of such labor markets, with preference given to
			 employers in the manufacturing field, including opportunities to visit the
			 workplaces of such employers to facilitate a greater understanding of the
			 job requirements, job opportunities, and what the job entails..
				
